Miller, J.:
It seems to us that the article complained of has a direct tendency to subject the plaintiff to unfavorable comment, to diminish her respectability, to abridge her comfort and enjoyment, and to expose her to public ridicule, such as provokes contempt, not merely such as may be sportive and thoughtless. (See Lamberti v. Sun Printing & Publishing Assn., 111 App. Div. 437.) The point of the story, if it have a point, seems to be the ability of the process server to identify her. She is made to appear in court and relate the story of the service of the subpoena upon her in a proceeding to test that question, which the article says “ was to have been a motion to have the subpoena vacated on the ground it was impossible for the process server to identify Mrs. Snyder in the circumstances.” Whether any covert meaning was intended by the use of the past tense is not plain. The article stated that the process server was sure that the woman he surprised was the plaintiff. Her maid is said to have admitted a man to her bathroom while she was taking a bath upon his assurance that she was very anxious to see him. The sting of that is not taken out by calling it the mistake of a “ naive *294maid,” nor by saying that the plaintiff resented the intrusion. Servants in' many ways reflect -the character of their master or mistress. An article may be libelous, though it does not impute immoral conduct. The whole tenor of this article is to ridicule the plaintiff. It has a direct'tendency to lower her in the estimation of the community, though it may not charge immoral conduct or impute immoral character.
It is unnecessary to cite authority for the general definition of libel, but see Triggs v. Sun Printing & Publishing Assn. (179 N. Y. 144) and cases cited. ■
The defendant contends that the article is innocent and belongs to a class generally recognized as having a “ news value.” It is difficult to perceive what news value it can have, and impossible to discover its literary value. If newspapers see fit to give their readers fiction as news, they do so at their peril. Such an article should not be held harmless unless in the language of Judge Martin, in the Triggs case, it is “ perfectly manifest ” that it is.
The interlocutory judgment should be reversed, with costs, and the demurrer overruled, with the usual leave to plead over on payment of costs.
Ingraham, P. J., Lahghlin, Clarice and Scott, JJ., concurred.
Judgment reversed, with costs, and demurrer overruled, with costs, with leave to defendant to withdraw demurrer and to answer on payment of costs.